DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is written such that it is unclear as to the structural relationships of the first, second, and third layer with the various claimed circuit patterns. Particularly, there is no clear antecedent basis for the phrase “the circuit pattern” in line 7 of the claim. Additionally, the phrase “the specification is defined such that a direction of the current flowing through the first circuit pattern and a direction of the current flowing through the second circuit pattern coincide with each other” does not clearly state what structural feature provides this function.	Appropriate correction is required.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,657,130 B2 (Van Dyke).
	Van Dyke discloses, referring primarily to figures 2A-3C, 21 a laminated circuit board device (figure 3C), comprising a first layer (38), a second layer (36), and a third layer (34), wherein the first layer, the second layer, and the third layer are separated by an insulator (37, 35), and the second layer is disposed between the first layer and the third layer, patterns of the first layer, the second layer, and the third layer are formed on different surfaces parallel to each other by a foil-like conductor, a circuit pattern formed on the layers that includes a circuit pattern of an electric power system for passing a current between a predetermined power source and a predetermined load (col. 7, lines 1-30), and a circuit pattern of a signal system through which a current smaller than that of the power system passes (col. 8, lines 1-20), the circuit pattern of the electric power system (38A) and the circuit pattern of the signal system (SG1) are disposed in the first layer, respectively, the circuit pattern of the signal system (SG1’) is disposed in the second layer, and the circuit pattern of the electric power system (34A) is disposed in the third layer, the circuit pattern is formed such that shapes of a first circuit pattern belonging to the electric power system of the first layer and a second circuit pattern belonging to the electric power system of the third layer substantially coincide with each other (best seen in figure 2C), for a facing portion facing a protection portion of at least a part of the circuit pattern of the signal system in the second layer (figures 3A, 3B), the specification is defined such that a direction of the current flowing through the first circuit pattern and a direction of the current flowing through the second circuit pattern coincide with each other (col. 8, lines  [claim 1], wherein in the first circuit pattern, a pattern width in a direction orthogonal to the direction of the current flowing through the portion is formed to be a specific width, and in the second circuit pattern, a pattern width in a direction orthogonal to the direction of the current flowing through the portion is formed to have the same specific width as the first circuit pattern (best seen in figure 2C) [claim 2], wherein one end of the first circuit pattern and one end of the second circuit pattern are configured to be connectable to a common power source or a common load via a common circuit on one end side (for example at via 40A), and the other end of the first circuit pattern and the other end of the second circuit pattern are configured to be connectable to a common load or a common power source via a common circuit on the other end side (for example at via 40C) [claim 4], wherein the first layer, the second layer, and the third layer are formed as independent layers having different positions in the thickness direction on a single printed circuit board, and at least the circuit pattern of the first layer and the circuit pattern of the third layer have a uniform thickness, and the circuit patter of the first layer and the circuit pattern of the third layer are formed of foil-like conductors having a common thickness [claim 5].
	Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 3 states the limitation “wherein for each of the first circuit pattern and the second circuit pattern, a branching portion and a merging portion are formed between one end and the other end through which a current flows, and a shape is defined such that the sum of the pattern widths of a plurality of current paths formed between the branching portion and the merging portion is the same in the first circuit pattern and the second circuit pattern.” This limitation, in conjunction with the other claimed features, was neither found to be disclosed in, nor suggested by the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C NORRIS whose telephone number is (571)272-1932. The examiner can normally be reached 7:15-15:15 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY C. NORRIS
Examiner
Art Unit 2847



/JEREMY C NORRIS/           Primary Examiner, Art Unit 2847